Electronically Filed
                                                         Supreme Court
                                                         SCWC-29648
                                                         11-OCT-2011
                                                         10:13 AM



                            SCWC-29648


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent-Plaintiff-Appellee,


                                 vs.


       VICTOR S. NAKATSU, Petitioner-Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (ICA NO. 29648; CASE NO. 3DTC-08-024727)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on August 30, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai'i, October 11, 2011.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna


Vaughan S. Winborne, Jr.

for petitioner-defendant­
appellant on the application